Citation Nr: 0010646	
Decision Date: 04/21/00    Archive Date: 04/28/00

DOCKET NO.  98-03 278A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




INTRODUCTION

The veteran served on active duty in the United States Army 
Air Corps from January 1943 to December 1945.  He died on 
September [redacted], 1997.  The appellant is the surviving 
spouse of the deceased veteran.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1997 rating decision of the 
New Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO).

It is noted that the appellant testified before the 
undersigned Acting Member of the Board at a hearing held by 
way of video teleconferencing in Washington, DC, on March 24, 
2000.  A transcript of that hearing has been associated with 
the record on appeal.


FINDINGS OF FACT

1.  The veteran was service connected for residuals of a head 
injury sustained in service, described as traumatic 
encephalopathy.  Residuals of this disability included 
recurrent bouts of headaches, dizzy spells and loss of 
balance.

2.  The veteran died on September [redacted], 1997, as a result 
of brain hemorrhaging that occurred as a result of injuries 
sustained in a fall on August 30, 1997, in which he suddenly 
fell backwards and struck his head in a grocery store.

3.  Medical records in the file reflect that the veteran had 
a prior history of falls and related incidents (minor car 
accident) that occurred as a result of his dizzy spells and 
loss of balance problems.
4.  A statement from the physician who treated the veteran 
for his head injuries at the time of his death indicated that 
there was a possible relationship between the veteran's 
service-connected traumatic encephalopathy and the fall he 
sustained on August 30, 1997, and the resulting injuries 
which led to his death on September [redacted], 1997.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
warranted.  38 U.S.C.A. §§ 1310, 5107(b) (West 1991); 38 
C.F.R. § 3.312 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the appellant has submitted evidence 
which is sufficient to justify a belief that her claim is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991) and Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  This finding is based 
on the appellant's contentions, assumed to be credible for 
purposes of a well-grounded claim, and a statement from the 
veteran's treating physician at the time of his death, Dr. J. 
M. Epps, M.D., dated September 18, 1997, which provides 
medical-nexus evidence favorable to the claim.

To establish entitlement to service connection for the cause 
of the veteran's death, the evidence of record must show that 
a disability incurred in or aggravated by service either 
caused or contributed substantially or materially to cause 
death.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 
(1999).  The service-connected disability will be considered 
as the principal cause of death when such disability, singly 
or jointly with another condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b).  To be considered a 
contributory cause of death, it must be shown that the 
service-connected disability contributed substantially or 
materially; that it combined to cause death; or that it aided 
or lent assistance to the production of death.  38 C.F.R. 
§ 3.312(c)(1).  It is not sufficient to show that the 
service-connected disability casually shared in producing 
death; rather, a causal connection must be shown.  Id.

The appellant contends that her husband's life-long problems 
with his service-connected residuals of traumatic 
encephalopathy, specifically, chronic bouts of headaches and 
dizzy spells which affected his balance, contributed to his 
death in September 1997 due to hemorrhaging of the brain 
caused by a fall in a grocery store.

Terminal hospital reports from the Pendelton Memorial 
Methodist Hospital indicated that the veteran sustained a 
closed head injury on August 30, 1997, when he suddenly fell 
backwards and struck his head on the floor in a grocery 
store.  He apparently did not lose consciousness, but was 
confused and complained of a severe headache prior to his 
hospital admission.  It was also reported that the veteran 
was in his usual state of health when the injury occurred and 
that he was bleeding from the nose as a result of the fall.  
However, one of the terminal reports indicated that it was 
not clear whether the hemorrhage occurred before injury, thus 
causing the fall, or if the hemorrhage occurred as a result 
of the fall.  Efforts to keep the veteran alive proved 
unsuccessful and he expired on September [redacted], 1997.  Final 
discharge diagnosis was closed head injury with traumatic 
subarachnoid hemorrhage, acute left subdural hematoma with 
cerebral edema, delayed right epidural hematoma, 
arteriosclerotic heart disease, and cirrhosis.  The death 
certificate indicated that the veteran died of respiratory 
arrest due to intracerebral hemorrhage.

In a statement dated September 18, 1997, the physician 
responsible for the veteran's care at the time of his death, 
the aforementioned Dr. Epps, stated the following:  "The [] 
veteran sustained a fall on 30 Aug. 1997 possibly related to 
his preexisting head injury with post traumatic 
encephalopathy.  As a result of his fall and injuries, [the 
veteran] subsequently expired on [redacted] Sept. 1997."

In hearing testimony given in March 1998 before a Hearing 
Officer and in March 2000 before the undersigned Acting 
Member of the Board, the appellant related that the veteran 
had a long history of suffering recurrent bouts of headaches 
and dizzy spells that affected his equilibrium and balance 
which she believed were residuals of his service-connected 
traumatic encephalopathy disability.  She further testified 
that he sustained a number of falls during his lifetime due 
to these symptoms, including the fall on August 30, 1997.

Based on the appellant's testimony, her representative put 
forth the contention, as supported by Dr. Epps' statement of 
September 18, 1997, that the veteran's death-producing 
injuries sustained in connection with his sudden fall in the 
grocery story on August 30, 1997, were due to his service-
connected traumatic encephalopathy residuals, supporting 
entitlement to service connection for the cause of his death 
on a contributory basis.

Service medical records disclosed that the veteran sustained 
a closed head injury in February 1944 that involved loss of 
consciousness for a short duration (variously reported as 
from one to three hours) and a longer bout of amnesia 
(reported as lasting for eight hours after the fall).  He was 
service connected for this head injury by rating decision in 
March 1946, at which time the disability, described a 
residuals of a head concussion, was assigned a noncompensable 
evaluation.  However, the disability was subsequently re-
evaluated in July 1952 and recharacterized as traumatic 
encephalopathy and rated 30 percent disabling.  This rating 
remained unchanged for the rest of the veteran's life.

VA and private medical records showing treatment for 
unrelated medical conditions as well as the traumatic 
encephalopathy disability between the years 1952 and 1975 
indicated that following initial treatment for the head 
injury in service, the veteran suffered from a gradual onset 
of throbbing headaches accompanied by vertigo and inability 
to perform quick movements, which occurred on almost a weekly 
basis.  A report of a VA examination conducted in January 
1960 indicated that his complaints of vertigo had worsened in 
the past few years.  Treatment reports dated through 1969 
indicated that the veteran had headaches and dizzy spells 
related to the old head injury from service.  A VA hospital 
report dated in July 1974 indicated that the veteran was 
diagnosed with a possible right cerebral vascular accident 
and possible underlying depression.  During that 
hospitalization, the veteran disclosed that he had been 
bothered by left hemiplegia with dizziness and headaches that 
he stated were chronic problems for the past 30 years.  He 
also reported that he had lost his balance and fallen on his 
left side just five days prior to his admission.  He 
developed weakness and numbness in his left arm and leg as a 
result.  He later reported sustaining another fall during his 
twenty-plus days of hospitalization, although without further 
injury.  Following a subsequent period of hospitalization in 
July 1974, the veteran was diagnosed with chronic subdural 
hematoma and surgery was performed to correct this problem.  
His private physician at that time, Dr. R. C. Llewellyn, 
M.D., indicated in statements dated in August 1974 and 
September 1974 that while the acute onset of the subdural 
hematoma and increased headaches was possibly caused by a 
fall the veteran sustained while water-skiing a number of 
weeks (six) prior to his July 1974 hospitalization, he 
believed that the subdural hematoma was a superimposed injury 
from the old service head injury because the veteran suffered 
from headaches prior to the water-skiing incident.  Moreover, 
these records indicated that the veteran was involved in a 
minor car accident (fender bender) in July 1974 that did not 
involve any trauma to the head, but which was preceded by an 
onset of dizzy spells with vertigo a few hours before the 
accident.

In view of the foregoing, the Board concludes that the 
appellant is entitled to dependency and indemnity 
compensation (DIC) benefits under 38 U.S.C.A. § 1310 on the 
basis that her late husband's service-connected traumatic 
encephalopathy was a contributory cause of his death by 
hemorrhaging of the brain in September 1997.  The evidence 
shows that the veteran had a long history of suffering from 
headaches, dizzy spells, and loss of balance due to the 
service-connected head injury in the years after service, and 
that he was involved in a number of related incidents, to 
include a few falls caused by loss of balance and a minor car 
accident that was evidently caused by a dizzy spell.  Hence, 
as there is no evidence showing an alternative cause for his 
fall in the grocery store on August 30, 1997, the injuries of 
which led to his death a few days later, the Board finds that 
this fall was in all likelihood caused by the same 
dizziness/loss of balance symptoms that were well-established 
components of the service-connected traumatic encephalopathy.  
In this regard, the appellant is correct in her contention 
that VA has not been able to prove untrue her assertions that 
he August 30th fall in the grocery store was due to another 
acute bout of dizziness and loss of balance in view of her 
testimony that he was otherwise in a normal state of health 
just prior to the fall and that no other event caused it.  
The Board finds that the appellant's testimony is entirely 
consistent with the veteran's past medical history, as 
detailed in the 1952-74 medical records described above, 
which therefore lends a high degree of credibility to her 
testimony concerning the factual circumstances of the fall 
the veteran sustained on August 30, 1997.  When this 
testimony is read together with the veteran's medical 
history, the factual circumstances of his injuries sustained 
in connection with the August 30th fall, the resulting cause 
of his death by a brain hemorrhage due to the fall, and the 
statement of Dr. Epps made in September 1997, the Board 
concludes that the service-connected traumatic encephalopathy 
disability, manifested by the dizziness and loss of balance 
problems, was a contributory cause of death under 38 C.F.R. 
§ 3.312(c)(1), warranting entitlement to DIC benefits.

The above-cited regulation, 38 C.F.R. § 3.312(c)(1), 
specifically provides that a contributory cause of death is 
". . . inherently one not related to the principal cause, 
. . . . but one that, "aided or lent assistance to the 
production of death."  Hence, when these provisions are 
applied to the facts of this case, it seems clear that but 
for the recurrent nature of the dizziness and loss of balance 
residuals associated with his traumatic encephalopathy 
disability, the fall of August 30, 1997, would not have 
occurred, and the veteran therefore would not have fallen in 
the grocery store on that day and sustained the hemorrhage 
condition that led to his demise a few days later.

The Board is, of course, aware that the medical evidence of 
record and Dr. Epps' statement of September 1997 is not 
clearly dispositive to a favorable outcome for the 
appellant's appeal - neither his statement nor the terminal 
hospital records are certain as to the question of whether 
the hemorrhaging that caused the veteran's death occurred 
before or as a result of the fall on August 30, 1997, in the 
grocery store, and nothing definitively shows why the veteran 
suddenly fell backwards on that day.  Nevertheless, in view 
of the critical facts in this case - a long history of 
residuals such as headaches, dizzy spells and balance 
problems related to the in-service head injury and subsequent 
diagnosis of traumatic encephalopathy, with a history as well 
of a few falls and other incidents caused by dizzy 
spells/vertigo - and the fact that Dr. Epps believed that the 
old service head injury possibly caused the fall that caused 
the injuries leading to the veteran's demise - the Board will 
consider that the evidence for and against the claim is in 
equipoise, which requires resolution of all reasonable doubt 
in favor of the appellant.  Accordingly, the law provides 
that in such a situation, the benefits must be awarded and 
therefore, service connection for the cause of the veteran's 
death is warranted.  38 U.S.C.A. § 5107(b) (West 1991).




...............(ORDER AND SIGNATURE LINE APPEAR ON NEXT PAGE)......

ORDER

Service connection for the cause of the veteran's death is 
granted for purposes of payment of DIC benefits under 38 
U.S.C.A. § 1310.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals

 



- 3 -






- 1 -


